Case: 19-10037   Date Filed: 08/21/2019   Page: 1 of 7


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-10037
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 0:15-cv-61446-BB



CIRCUITRONIX, LLC,

                                                          Plaintiff–Appellant,

                                versus

SUNNY KAPOOR, ET AL.,

                                                         Defendant–Appellee.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (August 21, 2019)
               Case: 19-10037     Date Filed: 08/21/2019    Page: 2 of 7


Before TJOFLAT, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:

      Circuitronix appeals the district court’s denial of its Rule 60(b)(3) motion

alleging that Sunny Kapoor fraudulently concealed documents during discovery

and lied under oath at trial, and that as a result Circuitronix was denied a fair

hearing. Because we conclude that the district court may have erred in its

interpretation of certain provisions in the parties’ Settlement Agreement, we

remand to the district court for reconsideration.

                                           I

      This is the second time that this case has come before us. The parties are

familiar with the facts, and we will not repeat them here except as necessary. The

parties are also familiar with our prior conclusion that “the district court did not

clearly err in making the factual findings that underlie its judgment.” Circuitronix,

LLC v. Kapoor, 748 F. App’x 242, 243 (11th Cir. 2018). In particular, our earlier

decision affirmed the district court’s construction of the term “compete” in the

Settlement Agreement and rejected Circuitronix’s alternative argument that

Kapoor had not only sold PCBs and PCBAs as parts within power supplies but also

as stand-alone products. Our decision did not address two separate provisions in

the Settlement Agreement that barred Kapoor from (1) “solicit[ing]” any

“employee, officer, director, shareholder, or agent of Circuitronix or any of its


                                           2
               Case: 19-10037     Date Filed: 08/21/2019    Page: 3 of 7


vendors, customers, or affiliates for a period of 5 years” or (2) “hav[ing] any

contact . . . with any suppliers, customers or employees of Circuitronix.” Nor did

the district court focus on these provisions, either in its Final Order or in its Order

denying Circuitronix’s Rule 60(b)(3) motion. Because we conclude that the few

conclusions that the district court did reach regarding to those provisions of the

Settlement Agreement may have been erroneous, we vacate the district court’s

Order denying Circuitronix’s Rule 60(b)(3) motion and remand for

reconsideration.

                                           A

      Rule 60(b)(3) of the Federal Rules of Civil Procedure empowers a court to

“vacate judgments whenever such action is appropriate to accomplish justice.”

Klapprott v. United States, 335 U.S. 601, 615 (1949). Because motions under Rule

60 address the discretion of the district court, appellate review is limited to whether

the district court abused that discretion. Griffin v. Swim-Tech Corp., 722 F.2d 677,

680 (11th Cir. 1984). A district court abuses its discretion when it “applies an

incorrect legal standard, follows improper procedures in making the determination,

or makes findings of fact that are clearly erroneous.” Anderson v. Cagle’s, Inc.,

488 F.3d 945, 953 (11th Cir. 2007).

      In the Order denying Circuitronix’s motion for relief, the district court

concluded that the additional evidence Circuitronix submitted purporting to


                                           3
                 Case: 19-10037    Date Filed: 08/21/2019   Page: 4 of 7


indicate that Kapoor had lied to the court nonetheless did “not provide any

evidence of a transaction or solicitation involving the sale of PCB or PCBA by Ei

EMS.” That conclusion relied on the district court’s construction of the Settlement

Agreement as preventing Kapoor from entering into transactions with and

soliciting or contacting Circuitronix’s customers concerning defined “lines of

business.” But the phrase “lines of business” appears only alongside the

prohibition on Kapoor entering into transactions with Circuitronix’s customers. It

is absent from the provisions that restrain Kapoor from soliciting or contacting

Circuitronix’s customers. We conclude that this difference may matter—in that

the “lines of business” limitation may apply only to the former provision, not to the

latter.

          Paragraph 3 of the Settlement Agreement has received the most attention in

this litigation. It provides, as relevant here, that Kapoor “shall not . . . compete

with Circuitronix, anywhere in the world,” and that Kapoor “acknowledges that

this restriction applies to all lines of business in which Circuitronix engaged during

the time period Defendant was employed by Circuitronix.” The district court

construed “lines of business”—narrowly, but not abusively so per our prior

opinion—as barring Kapoor only from selling PCBs and PCBAs as stand-alone,

final products. Kapoor remained free to sell PCBs and PCBAs as components

within other final products. Paragraph 4 of the Settlement Agreement goes on,


                                            4
               Case: 19-10037      Date Filed: 08/21/2019    Page: 5 of 7


separately, to provide that Kapoor “shall not . . . solicit, recruit, or attempt to hire

any . . . agent of Circuitronix or any of its vendors, customers, or affiliates.”

Paragraph 5 dictates, even more expansively, that Kapoor “shall not to [sic] have

any contact, that he initiates and/or was planned, with any suppliers, customers or

employees of Circuitronix.” Conspicuously absent from Paragraphs 4 and 5 is the

reference to Circuitronix’s “lines of business” that appears in Paragraph 3.

According to longstanding principles of contract interpretation, that absence may

well be significant.

      The negative-implication canon, also known by its Latin, expressio unius est

exclusio alterius, suggests that when construing a statute or contract, “expressing

one item of [an] associated group or series excludes another left unmentioned.”

Chevron U.S.A. Inc. v. Echazabal, 536 U.S. 73, 80 (2002) (quoting United States v.

Vonn, 535 U.S. 55, 65 (2002)). As the Supreme Court recently explained in

N.L.R.B. v. SW General, Inc., “[i]f a sign at the entrance to a zoo says ‘come see

the elephant, lion, hippo, and giraffe,’ and a temporary sign is added saying ‘the

giraffe is sick,’ you would reasonably assume that the others are in good health.”

137 S. Ct. 929, 940 (2017); see also Antonin Scalia & Bryan A. Garner, Reading

Law 107 (2012).

      The Court has also made clear, however, that “[t]he force of any negative

implication . . . depends on context.” Marx v. General Revenue Corp., 133 S. Ct.


                                            5
              Case: 19-10037      Date Filed: 08/21/2019   Page: 6 of 7


1166, 1175 (2013). And both the Supreme Court and this Court have held, in

certain circumstances, that context precluded application of the negative

implication recommended by the canon. See, e.g., Echazabal, 536 U.S. at 79–82;

United Dominion Indus., Inc. v. United States, 532 U.S. 822, 836 (2001); Pauley v.

BethEnergy Mines, Inc., 501 U.S. 680, 703 (1991); United States v. Castro, 837

F.2d 441, 442–443 (11th Cir. 1988) (collecting cases).

      The canon’s application here could sway the result. Before we can properly

assess the facts, we need to know whether, as a matter of pure contract

interpretation, Kapoor was allowed to solicit or contact Circuitronix’s vendors,

customers, or affiliates (Paragraph 4), or to contact its suppliers, customers, or

employees (Paragraph 5) so long as it did not involve the production of PCBs and

PCBAs as stand-alone, final products. The district court seemed to assume—albeit

without saying so expressly, and certainly without explanation—that the

Settlement Agreement’s restrictions on solicitation and contact were, like the

prohibition on competition, also limited to Circuitronix’s “lines of business.” But

that limitation is not explicit in either Paragraph 4 or Paragraph 5, and the

expressio unius canon may (if it applies) counsel the conclusion that it does not

apply to those provisions.

      The reason that the answer to the interpretive question matters here is that

the evidence that Circuitronix presented in support of its Rule 60(b)(3) motion


                                           6
              Case: 19-10037     Date Filed: 08/21/2019    Page: 7 of 7


suggests that Kapoor did solicit and contact Circuitronix’s customers concerning

PCBs and PCBAs—repeatedly. If Kapoor was allowed to do so under the

Settlement Agreement—because Paragraph 3’s restriction to all of Circuitronix’s

“lines of business” implicitly carried over to Paragraphs 4 and 5, and Circuitronix

therefore had to prove not just that Kapoor solicited or contacted these customers

but that he did so with the intention of selling them PCBs and PCBAs as a final

product—then the district court’s Order should stand. If Kapoor was barred from

doing so under the Settlement Agreement—because (perhaps) Circuitronix was

concerned not just with Kapoor treading on its lines of business but also with him

engaging with its customers generally, and so prohibited all contact under the

Settlement Agreement by using the expansive phrasing “shall not . . . solicit . . .

any” in Paragraph 4 and “shall not . . . have any contact” in Paragraph 5, without

reservation as to its “lines of business”—then Kapoor appears to have violated the

Settlement Agreement.

      Because the district court did not address the interpretive question head-on,

we think it best to vacate that court’s order and remand for an express

determination regarding the scope of the restrictions imposed by Paragraphs 4 and

5 of the Settlement Agreement. Having made that determination, the district court

may of course proceed to decide whether Rule 60(b)(3) relief is appropriate.

      VACATED and REMANDED.


                                          7